United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.N., Appellant
and
DEPARTMENT OF THE ARMY, TANK
AUTOMOTIVE & ARMAMENTS COMMAND,
RED RIVER ARMY DEPOT, Texarkana, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1729
Issued: June 22, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 7, 2017 appellant filed a timely appeal from a June 30, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant met his burden of proof to establish binaural hearing loss
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On February 14, 2017 appellant, then a 54-year-old mechanic, filed an occupational
disease claim (Form CA-2) alleging that, on February 10, 2017, he first became aware of his
1

5 U.S.C. § 8101 et seq.

binaural sensorineural hearing loss and that his condition was caused or aggravated by his
employment exposure to high noise levels from impact guns, rotor machines, sledge hammers,
and motor vehicles. Appellant worked as a heavy mobile equipment repairer from January 7,
2008 to September 10, 2015.2 The employing establishment controverted the claim.
Evidence received with the claim included January 4, 2013 audiometric test results,
audiograms performed by the employing establishment’s hearing conservation program dated
October 21, 2008, March 30, 2011, and November 6, 2012 and an undated industrial hygiene
report summarizing noise level testing performed at the employing establishment.
In a development letter dated February 15, 2017, OWCP notified appellant of the
deficiencies in his claim. Appellant was afforded 30 days to submit additional factual and
medical evidence, including a physician’s well-rationalized opinion explaining how his specific
job duties resulted in a hearing loss. Also by letter dated February 15, 2017, OWCP requested
that the employing establishment provide additional information pertaining to appellant’s workrelated noise exposure, including the period and length of exposure and type(s) of ear protection
provided.
In February 19 and March 20, 2017 statements, appellant provided a detailed description
of the dates and various locations he worked for the employing establishment. He alleged that
no hearing protection was provided. An audiogram report from February 10, 2017 was also
submitted.
OWCP referred appellant, together with a statement of accepted facts (SOAF) and the
medical record, to Dr. Mark D. Gibbons, a Board-certified otolaryngologist, for a second opinion
examination and an audiological evaluation to determine the extent of any noise-induced hearing
loss causally related to his federal employment.
Dr. Dran D. Flyger, an audiologist, performed an audiometric evaluation on
June 14, 2017. Notes handwritten on the report indicated that appellant had a positive Stenger
test on both right and left side at 500 hertz (Hz) frequency, the test was of poor reliability, the
speech recognition threshold/pure tone average (SRT/PTA) were in poor agreement, and
appellant had absent reflexes. Dr. Flyger also noted that appellant was redirected/reinstructed
twice.
In a June 16, 2017 report, Dr. Gibbons reviewed the SOAF, conducted a physical
examination, and reviewed the results of the June 14, 2017 audiogram. He diagnosed binaural
sensorineural hearing loss, but opined that the sensorineural hearing loss seen was not due to
appellant’s federal employment. Dr. Gibbons indicated that appellant’s hearing was normal
during the employing establishment’s hearing tests on October 21, 2008, approximately 10
months after he started his federal employment, and were also normal on March 30, 2011,
approximately three years later. He noted that while appellant’s current hearing loss exceeded
what would normally be predicated on the basis of presbycusis, the June 14, 2017 audiogram
was unreliable as appellant had a positive Stenger test, which indicated that he chose not to

2

Under OWCP File No. xxxxxx026, appellant’s prior hearing loss claim was denied.

2

respond to tones that he could hear.3 Dr. Gibbons opined that it was unlikely that appellant’s
workplace exposure was of sufficient intensity and duration to have caused the hearing loss.
Thus, he concluded that appellant’s hearing loss was not due to noise exposure during his federal
employment. Dr. Gibbons recommended that appellant repeat the audiogram in one year and
consider other acoustic testing for an assessment of his hearing.
By decision dated June 30, 2017, OWCP denied appellant’s hearing loss claim. It found
that appellant had established that hazardous noise exposure occurred at work and that he was
diagnosed with binaural sensorineural hearing loss, however he had not established that his
binaural sensorineural hearing loss was causally related to his federal employment noise
exposure.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.7 Appellant has the burden of
3

The June 14, 2017 audiogram with testing at the frequency levels of 500, 1,000, 2,000, and 3,000 Hz revealed
decibel losses for the right ear as 85, 70, 90, and 100, respectively. Testing at the same frequency levels revealed
decibel loss of 65, 60, 75, and 75 for the left ear. Dr. Gibbons indicated that the SRT and PTA scores did not agree
with six decibels and that they did not agree using the best two frequency “Fletcher” method. He explained that the
discrepancy appeared to be functional as his SRT/PTA scores were in poor agreement and the Stenger test was
positive.
4

Supra note 1.

5

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

6

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, id.

3

establishing by weight of the reliable, probative, and substantial evidence that his hearing loss
condition was causally related to noise exposure in his federal employment.8
ANALYSIS
The Board finds that this case is not in posture for decision.9
OWCP has accepted that appellant was exposed to hazardous employment-related noise
while working as a machinist at the employing establishment. In its June 30, 2017 decision,
OWCP denied appellant’s occupational disease claim, finding that the medical evidence of
record was insufficient to establish binaural hearing loss causally related to workplace noise
exposure.
OWCP properly referred appellant to Dr. Gibbons, a Board-certified otolaryngologist, for
a second opinion evaluation. In his June 16, 2017 report, Dr. Gibbons diagnosed binaural
sensorineural hearing, however he opined that appellant’s hearing loss was not due to appellant’s
noise exposure during his federal employment. Dr. Gibbons reasoned that appellant had normal
hearing tests in 2008 when he started federal employment as a mechanic and normal hearing
tests three years later in 2011. He also related that appellant’s current hearing loss was in excess
of what would be normally predicated on the basis of presbycusis. However, Dr. Gibbons did
not provide any further explanation of this opinion. The Board has held that an opinion on a
given medical question is of limited probative value if it is not based on a complete and accurate
factual and medical history.10 While Dr. Gibbons found the current audiogram of June 14, 2017
was unreliable, he failed to discuss the findings of audiometric testing from November 6, 2012,
January 14, 2013, and February 10, 2017 to determine whether appellant’s hearing had worsened
during the complete course of his employment and two years following his employment. Thus,
his opinion that appellant’s binaural hearing loss was not related to his federal employment was
based on an incomplete medical history is of limited probative value.11
Furthermore, it is not necessary to prove a significant contribution of factors of
employment to a condition for the purpose of establishing causal relationship.12 An employee is
not required to prove that occupational factors are the sole cause of his claimed condition. If
work-related exposures caused, aggravated, or accelerated appellant’s condition, it is
compensable.13
Once OWCP undertakes development of the record it must procure medical evidence that
will resolve the relevant issues in the case.14 The Board will, therefore, remand the case to
8

Stanley K. Takahaski, 35 ECAB 1065 (1984).

9

J.L., Docket No. 17-0782 (issued August 7, 2017); H.C., Docket No. 16-0740 (issued June 22, 2016).

10

E.R., Docket No. 15-1046 (issued November 12, 2015).

11

Id.

12

See H.C., supra note 9.

13

See Beth P. Chaput, 37 ECAB 158, 161 (1985); S.S., Docket No. 08-2386 (issued June 5, 2008).

14

See K.G., Docket No. 17-0821 (issued May 9, 2018).

4

OWCP to seek clarification from Dr. Gibbons for further development of the medical evidence
with regard to the three additional audiograms reference above and whether appellant’s
workplace noise exposure contributed in any degree to bilateral hearing loss condition since
appellant did have sensorineural hearing loss which could not be explained by presbycusis.15
Following this and such other development as deemed necessary, OWCP shall issue a de
novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the June 30, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: June 22, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

15

When it refers a claimant for a second opinion evaluation and the report does not adequately address the
relevant issues, OWCP should secure an appropriate report on the relevant issues. See Ayanle A. Hashi, 56 ECAB
234 (2004) (when OWCP refers a claimant for a second opinion evaluation and the report does not adequately
address the relevant issues, it should secure an appropriate report on the relevant issues); Mae Z. Hackett, 34 ECAB
1421 (1983) (where OWCP referred appellant to a second opinion physician, it has the responsibility to obtain an
evaluation which will resolve the issue involved in the case).

5

